Reilly, P.J.,
(concurring). I agree with the result reached by the majority, but for a different reason.
MCL 500.2832; MSA 24.12832 provides that the insured shall "give” written notice to the company, "furnish” a complete inventory, and "render” a proof of loss to the insurer. The statute does not explain how the insured is to give notice, furnish a complete inventory, or render a proof of loss.
I am convinced that one can give, furnish, or render something to another only if the one to whom the object is given, furnished, or rendered actually receives it. There must be a transfer to the designated recipient. There is no reason, though, why that cannot be accomplished by the use of mail.
*186It is a generally recognized rule of law that proof of mailing a letter or other communication, properly addressed to the addressee with proper postage in an appropriate post office receptacle raises the presumption of the due delivery and receipt thereof. When receipt is denied, it is a question of fact for the jury to decide. The burden is on the addressor to establish a claim of mailing by a preponderance of the evidence. Barstow v Federal Life Ins Co, 259 Mich 125; 242 NW 862 (1932). See also 5A Appleman, Insurance Law & Practice, § 3509, p 485.
Summary disposition was properly denied because defendant should be given an opportunity to prove that he did, in fact, render proof of loss by mailing the information to the plaintiff.